

117 SRES 47 ATS: To provide for related procedures concerning the article of impeachment against Donald John Trump, former President of the United States. 
U.S. Senate
2021-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 47IN THE SENATE OF THE UNITED STATESFebruary 9, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo provide for related procedures concerning the article of impeachment against Donald John Trump, former President of the United States. 1.The House of Representatives shall file its record with the Secretary of the Senate, which will consist of those publicly available materials that have been submitted to or produced by the House Judiciary Committee, including transcripts of public hearings or mark-ups and any materials printed by the House of Representatives or the House Judiciary Committee pursuant to House Resolution 24 or House Resolution 40. All materials filed pursuant to this section shall be printed and made available to all parties. 2.When, pursuant to Senate Resolution 16, the Senate convenes as a Court of Impeachment on Tuesday, February 9, 2021, there shall immediately be 4 hours of argument by the parties, equally divided, on the question whether Donald John Trump is subject to the jurisdiction of a court of impeachment for acts committed while President of the United States, notwithstanding the expiration of his term in that office. Each side may determine the number of persons to present argument on the foregoing question. The Senate, without any intervening action, motion, or amendment, except for deliberation by the Senate, if so ordered under the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials (referred to in this resolution as the Rules of Impeachment), shall then decide the foregoing question by the yeas and nays. If a majority of Senators voting, a quorum being present, shall vote in the negative, the Senate shall order that the article of impeachment be immediately dismissed and the Secretary shall notify the House of Representatives of the order of dismissal. If a majority of Senators voting, a quorum being present, shall vote in the affirmative, the Senate shall proceed as provided in this resolution. 3.The former President and the House of Representatives shall have until 9:00 a.m. on Wednesday, February 10, 2021, to file any motions permitted under the Rules of Impeachment with the exception of motions to subpoena witnesses or documents or any other evidentiary motions. Responses to any such motions shall be filed no later than 11:00 a.m. on Wednesday, February 10, 2021. All materials filed pursuant to this section shall be filed with the Secretary and be printed and made available to all parties. Arguments on such motions shall begin at 12:00 p.m. on Wednesday, February 10, 2021, and each side may determine the number of persons to make its presentation, following which the Senate shall deliberate, if so ordered under the Rules of Impeachment, and vote on any such motions.4.Following the disposition of such motions, or if no motions are made, then the House of Representatives shall make its presentation in support of the article of impeachment for a period of time not to exceed 16 hours, over up to 2 session days. If no motions are made under section 3, the House of Representatives shall begin its presentation at 12:00 p.m. on Wednesday, February 10, 2021. Following the House of Representatives’ presentation, the former President shall make his presentation for a period not to exceed 16 hours, over up to 2 session days. Each side may determine the number of persons to make its presentation. Each side shall have the right to decide for how many hours it shall make its presentation on each of the up to 2 session days allotted to it, except that neither side shall make its presentation for more than 8 hours on any single session day. The parties’ presentations need not be limited to argument from the record described in section 1. 5.Upon the conclusion of the period allotted for presentations by the parties as provided under section 4, Senators may question the parties for a period of time not to exceed 4 hours over not more than 1 session day. 6.Upon conclusion of the period allotted for Senators' questions as provided under section 5, there shall be 2 hours of argument, equally divided between the parties, followed by deliberation by the Senate, if so ordered under the Rules of Impeachment, on the question of whether it shall be in order to consider and debate under the Rules of Impeachment any motion to subpoena witnesses or documents. The Senate, without any intervening action, motion, or amendment, shall then decide by the yeas and nays whether it shall be in order to consider and debate under the Rules of Impeachment any motion to subpoena witnesses or documents. Following the disposition of that question, other motions provided under the Rules of Impeachment shall be in order. 7.(a)If the Senate agrees to allow either the House of Representatives or the former President to subpoena witnesses, the witnesses shall first be deposed and the parties shall be allowed other appropriate discovery. The Senate shall decide after deposition and other appropriate discovery which, if any, witnesses shall testify, pursuant to the Rules of Impeachment. No testimony shall be admissible in the Senate unless the parties have had the opportunity to depose such witnesses and to conduct other appropriate discovery. (b)If the Senate agrees to allow either party to subpoena witnesses, provisions for the admission of evidence, issuance of subpoenas, arrangements for depositions, other appropriate discovery, testimony by witnesses in the Senate, if such testimony is ordered by the Senate, and any related matters are to be determined by subsequent resolution of the Senate. 8.(a)If the Senate decides that no party shall be permitted to subpoena witnesses pursuant to section 6, the House of Representatives shall be recognized to make a motion to admit into evidence the materials relied upon by the House of Representatives during the trial. The House of Representatives shall be recognized to make such a motion, however, only if it has disclosed to the former President all materials it will move to admit into evidence at least 48 hours before making said motion. Arguments on the motion shall be limited to 1 hour equally divided. The Senate, without any intervening action, motion, or amendment, shall then decide by the yeas and nays whether to admit into evidence such materials. If a majority of Senators voting, a quorum being present, shall vote in the affirmative, the materials shall be admitted into evidence. If a majority of Senators voting, a quorum being present, shall vote in the negative, the materials shall not be admitted into evidence. The former President shall then be recognized to make a motion to admit into evidence the materials relied upon by the former President during the trial. The former President shall be recognized to make such a motion, however, only if he has disclosed to the House of Representatives all materials he will move to admit into evidence at least 48 hours before making said motion. Arguments on the motion shall be limited to 1 hour equally divided. The Senate, without any intervening action, motion, or amendment, shall then decide by the yeas and nays whether to admit into evidence such materials. If a majority of Senators voting, a quorum being present, shall vote in the affirmative, the materials shall be admitted into evidence. If a majority of Senators voting, a quorum being present, shall vote in the negative, the materials shall not be admitted into evidence. (b)The disclosure requirements established under subsection (a) shall not apply to evidence discovered by the movant after the disclosure deadline, so long as the movant declares in writing that the movant was unaware of such evidence until after the disclosure deadline, and that such evidence could not reasonably have been discovered until after the disclosure deadline.(c)The admission of any evidence pursuant to this section shall not be treated as a concession by any party as to the truth of the matter asserted by the parties, and the Senate as the trier of fact shall decide the weight to be given such evidence. 9.Unless the Senate shall have already voted on the article of impeachment, the Senate shall convene as a Court of Impeachment at 2:00 p.m. on Sunday, February 14, 2021, notwithstanding rule III of the Rules of Impeachment. 10.Immediately upon the conclusion of any action by the Senate under section 8, or immediately upon the next day on which the Senate reconvenes as a Court of Impeachment after the conclusion of such action, the Senate shall proceed to final arguments as provided in the Rules of Impeachment, waiving the 2-person rule contained in rule XXII of the Rules of Impeachment. Such arguments shall not exceed 4 hours, equally divided between the parties. 11.At the conclusion of final arguments as provided under section 10, the Senate, without intervening action, except for deliberation if so ordered under the Rules of Impeachment, shall vote on the article of impeachment. 